UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                            Nos. 18-2621, 18-2748 & 18-2758

                          FEDERAL TRADE COMMISSION,
                                         Appellant in 18-2621

                                             v.

 ABBVIE INC; ABBOT LABORATORIES; UNIMED PHARMACEUTICALS, LLC;
    BESINS HEALTHCARE, INC; *TEVA PHARMACEUTICALS USA INC

            AbbVie Inc; Abbott Laboratories; Unimed Pharmaceuticals, LLC,
                                              Appellants in No. 18-2748

                                     Besins Healthcare, Inc.,
                                                Appellant in No. 18-2758

                     (Dismissed Pursuant to Court’s 3/12/19 Order.)

                              (E.D. Pa. No. 2-14-cv-05151)

Present: HARDIMAN, PORTER and PHIPPS, Circuit Judges

_________________________________ORDER________________________________
On further review of the opinion filed in the above captioned cases, the Court has
determined that a word should be added on page 96. The opinion is hereby amended so
that the last sentence of the first paragraph on p. 96 reads, “To the extent the FTC did not
timely raise this argument in the District Court, it is forfeited on appeal.”

The Clerk is directed to file the amended opinion simultaneously with this order.


                                                        By the Court,

                                                        s/ Thomas M. Hardiman
                                                        Circuit Judge
Dated: December 4, 2020
CJG/cc:     All Counsel of Record